Citation Nr: 0627615	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for condyloma and 
genital warts on the penis.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989, and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, and was remanded in September 2003.  The 
decision below addresses only the merits of the sinus 
disorder claim.  The claim as to sleep disorder, and 
condyloma and genital warts, is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C.  The veteran 
will be notified if further action is needed from him on 
those issues.  

In September 2003, the Board referred for RO action a pending 
tinnitus service connection claim.  It is again REFERRED for 
such action.    


FINDING OF FACT

Sinus disorder, as claimed, is not shown to be etiologically 
related to active service.    


CONCLUSION OF LAW

The criteria for service connection for sinus disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Sinus Disorder

The veteran served in Southwest Asia (SWA) from January 11, 
1991 to May 18, 1991.  As a preliminary matter, in light of 
his service of a portion of his active duty in SWA during the 
Persian Gulf War, the Board has considered, but rejects the 
applicability of, criteria specific to undiagnosed illness or 
medically unexplained chronic multi-symptom illness that 
could be associated with such service.  See 38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005).  That is 
so because recent clinical evidence of record does document 
diagnoses of claimed disabilities, which include sinusitis, 
rhinitis, and rhinorrhea, to the extent the veteran's 1999 
claim was characterized generally as that for "sinus 
problems." 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

As evident in reported histories given to various medical 
professionals as documented in clinical records, the veteran 
appears to be contending, albeit vaguely, that he was exposed 
to various types of chemicals in SWA, like oil well smoke.  
He reported that he had to wear protective gear during 
"chemical alarms."  He was given multiple injections and 
took pills, presumably vaccines, before and during his SWA 
tour.  He does not contend that the injections or medications 
themselves could be the cause of his claimed disability.  
Rather, by reporting such history, he apparently intended to 
show that administration thereof is indicative of exposure to 
unspecified chemicals in service.  

Service medical records covering the first period of service 
indicate that the veteran reported a history of sinus 
problems (although the exact date of the record itself not 
clear), and as well, complained of congestion, apparently 
attributed at various times to upper respiratory infection, 
cold, or pharyngitis.  Also, in May 1988, the veteran was 
treated for frontal sinus hematoma secondary to head trauma 
incurred while snorkeling and diving.  The service medical 
records do not, however, show a specific diagnosis of chronic 
sinus abnormality.  Clinical examination was normal, other 
than tattoos as noted, upon separation medical examination in 
August 1989.

As for second period of service, which included service in 
SWA, as of the April 1991 separation medical examination, 
again, the veteran reported that he is in good health, and 
clinical evaluation was basically normal.  No abnormality of 
the sinuses is noted.  Also, in April 1991, the veteran 
specifically denied injuries or diseases incurred in SWA, and 
responded in the negative when asked whether he has any sinus 
infection or cough, and whether he had reason to believe he 
might have been exposed to chemical or germ warfare.     

Post-service, the earliest evidence of treatment for 
presently claimed sinus problems was in the late 1990s.  This 
represents nearly a decade long gap between in-service 
treatment for congestion associated with pharyngitis, upper 
respiratory infection, or cold, and post-service treatment 
for sinus problems.  It is noted that service medical periods 
for the second active duty period do not document pertinent 
treatment.  In 1997, the veteran underwent turbinectomy 
procedure.

On the issue of etiology of claimed sinus problems diagnosed 
recently to include noninfectious rhinitis, allergic 
rhinitis, and rhinorrhea (see 2005 and 2006 VA examination 
reports), the January 2006 VA C&P examination report, 
authored by a VA medical doctor based on 2005 physical 
examination of the veteran and review of the claims file, 
including 2005 sinus X-ray results, provides: "It is not 
likely that [the veteran's recurrent nasal congestion 
problem] is related to [his] . . . service."  The doctor 
specifically noted the veteran's diving and snorkeling injury 
in service, but ruled it out in addressing etiology.  He also 
concluded that his prior statement, after 2005 examination, 
that the veteran might have sinusitis, was premature.  In 
January 2006, the doctor did consider contemporaneous sinus 
X-rays (which he had not seen as of the 2005 examination) and 
the veteran's medical history, and diagnosed the veteran with 
noninfectious rhinitis.   

Based on the above, the most recent clinical evidence of 
record does not actually reflect current diagnosis of a 
"sinus problem," strictly speaking, as claimed.  
Nonetheless, given the most recent diagnosis of rhinitis, the 
Board is not inclined to decide the claim strictly on that 
basis.  The key evidence on which the Board's denial of the 
claim turns is the unfavorable etiology opinion, which 
remains unchallenged and uncontradicted by other clinical 
evidence.   

In conclusion, as the preponderance of the evidence is 
against the claim, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran was sent a letter in May 2001 that informed him 
what evidence he should submit, what evidence VA would 
obtain, and what evidence was needed to support a claim for 
service connection.  In a November 2004 letter, the veteran 
was informed that evidence pertinent to a service connection 
claim would be evidence showing that the claimed disability 
was incurred in, or aggravated by, service; existence of the 
disability; and an etiological nexus between service and the 
disability.  He was told that, if he identifies the sources 
of such evidence, then VA would assist him in obtaining it, 
but that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  He was told that 
he can submit any pertinent evidence he has, and notice of 
the fourth element was enhanced with citation of 38 C.F.R. 
§ 3.159, from which the element is derived, in the February 
2006 Supplemental Statement of the Case (SSOC).  It is also 
evident from the SOC and Supplemental SOCs (SSOCs) that VA 
informed him of pertinent criteria, and explained why the 
claim remains denied.  


Although notice requirements were met during the appeal, the 
Board finds no prejudice resulted due to a substantive 
content defect or as to timing of the notice.  In this case, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  Moreover, after issuance of the last 
SSOC, no specific argument was made as to a notice defect; 
neither the veteran nor his representative reported that 
additional, pertinent evidence exists.  

Further, as service connection is denied, the veteran is not 
prejudiced due to lack of notice on how VA evaluates degree 
of disability, or effectives date for service connection or 
for rating the degree of disability.  "Veteran" status is 
not at issue here.  A diagnosis of the claimed disability 
also is not at issue; the veteran was advised that evidence 
of etiological nexus between service and the claimed 
disability is needed.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Based on the foregoing, the Board finds that the duty to 
notify was substantially met, and to the extent there were 
some notice defects, they are non-prejudicial, as explained 
above.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's statements, VA 
examination results, and Social Security Administration 
records.  Despite appropriate notice during appeal, the 
veteran has not identified sources of missing, pertinent 
evidence.  Based on the foregoing, the Board concludes that 
VA's duty to assist was met.    


ORDER

Service connection for sinus disorder is denied.


REMAND

As ordered by the Board in September 2003, the veteran 
underwent VA compensation and pension (C&P) examination.  The 
May 2005 VA examination report, authored by a VA medical 
doctor following consideration of pertinent medical history 
and a physical examination, reflects a diagnosis of condyloma 
acuminata.  It also provides, in pertinent part: "[I]t is 
not at least as likely as not that either condition 
[referring to condyloma and genital warts] [is] related to . 
. . service."  The doctor noted the veteran's report in May 
2005 that he believes he contracted a virus in service, from 
contact with a toilet seat, and that he did not have any 
sexual contact any time in service.  Assuming that that 
history, as reported in May 2005, was accurately memorialized 
in the examination report, the service medical records 
contradict it.  

In particular, various "social hygiene" clinic treatment 
records do indicate contemporaneous reports of sexual contact 
within the time period encompassed during service in the Navy 
(August 1985 to August 1989).  Service medical records dated 
in the late 1980s indicate that the veteran was seen multiple 
times at "social hygiene" clinics for complaints of 
dysuria, urethral discharge, and penile papules - including a 
notation of condyloma acuminate in May 1987 -- and had 
venereal disease counseling associated with these complaints.  
Consistent with these records, in the August 1989 separation 
medical history report, he reported having, or having had, 
venereal disease.  

The VA examiner said that the "overwhelming majority" of 
cases of genital warts are associated with sexual contact.  
On the basis of the veteran's reported history denying sexual 
contact during service, he concluded that, in the veteran's 
case, genital warts likely were related to social contact 
before service.  As that rationale appears to be plainly 
contradict by service medical records documenting sexual 
contact during service in the 1980s, the Board finds the May 
2005 VA etiology opinion inadequate to decide this claim.  On 
remand, an addendum opinion should be sought on the issue of 
etiology.

Concerning the sleep disorder claim, the veteran recalls that 
sleep problems began after he returned from his SWA tour.  In 
September 2003, the Board directed that the RO, among other 
things, consider the items submitted by the veteran's 
representative in August 2002.  Those items included argument 
indicating that the claim includes a contention that that 
disability might be associated with, or is secondary to, 
service-connected PTSD, for which a 70 percent rating has 
been in effect since October 22, 1999.  While VA C&P 
examination was performed on remand, the examiner did not 
specifically address the issue of whether complaints of sleep 
problems might be associated with PTSD.  That issue was again 
raised by the representative in June 2006.  The Board finds 
that adjudication of the claim must be deferred for further 
medical evaluation specific to this issue.

The appellant is hereby notified that it is the appellant's 
responsibility to report for VA examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the veteran's entire claims 
file, including a complete copy of this 
remand order, to the doctor who examined 
the veteran in May 2005 for claimed penile 
warts and condyloma, if he is available, 
and if not, to another doctor.  Ask the 
physician to consider the medical history 
as documented in the claims file, and in 
particular, the veteran's service medical 
records (including the notation of 
condyloma acuminate in May 1987 and 
references to sexual contact during 1986, 
1987, and 1988), and then opine whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that 
the veteran's genital warts and/or 
condyloma, to the extent either (or both) 
is/are currently found, may be 
etiologically related to active service.         

If the doctor who issued the May 2005 
report is not available and the file is 
sent to another doctor, then that doctor 
should first determine whether he or she 
must first examine the veteran to 
adequately answer the inquiries posed 
above.  If so, make arrangements for the 
veteran to be examined.  Any indicated 
tests should be performed.

The doctor is asked to discuss in detail 
the veteran's medical history and clinical 
indications of record as warranted to 
support his or her etiology opinion.  He 
or she also is asked to state in the 
written report that the claims file was 
reviewed.    

2.  Schedule the veteran for another C&P 
examination by a medical doctor concerning 
his claimed sleep disorder.  The entire 
claims file, which should include a 
complete copy of this remand order, should 
be made available to the examiner.  

The examiner is asked to diagnose the 
veteran's sleep disorder(s), and opine 
specifically, for each diagnosis, whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), that 
each diagnosed sleep disorder is 
etiologically related to active service or 
whether it is related to or aggravated 
(i.e., increased in disability) by the 
veteran's service-connected PTSD.  The 
examiner should support his or her 
responses to the questions posed herein 
with detailed rationale and explanation 
based on examination findings and 
consideration of the veteran's medical 
history.  Any needed diagnostic testing 
should be performed. 

3.  Notify the veteran of the elements of 
the service-connection claim, such as 
disability evaluation and effective date 
factors, required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

4.  After completing the above, 
readjudicate the claims based on a review 
of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case (SSOC) 
and provide the veteran and his 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


